WiNsnow, J.
That the appellant has been industrious in this case is undeniable, but his industry seems to have been largely misdirected. It was his duty to see that a return to the appellate court was made. Until that was done, the appeal was imperfect, and the court had power only to compel a return or dismiss the appeal. Allard v. Smith, 97 Wis. 534, 73 N. W. 50. The copy of the docket filed by Watson, the successor in office of Bissell, constituted no return, in *25law. Tbe statute does not authorize tbe successor in office to make a return, but provides specifically for a return (by compulsion if necessary) by tbe justice wbo tried tbe case, •even if be shall have gone out of office, and, in case of bis death, insanity, or removal from tbe state, provides for tbe •ascertainment of tbe facts as to tbe trial below by tbe examination of witnesses, thus supplying tbe place of a return. ■Secs. 3764, 3765, Stats. 1898. Tbe appellate court undoubtedly bad power to require tbe appellant to cause tbe return to be made within a reasonable time, and, in case of failure so to do, to dismiss tbe appeal, in tbe exercise of a wise discretion. This could be done, not under tbe terms of sec. 3766, Stats. 1898, because no return bad been made, and hence that section did not apply, but under tbe inherent power possessed by courts of record to require tbe diligent prosecution of actions by suitors, to tbe end that tbe records of tbe court may not be incumbered by dead or dormant litigation. 6 Enc. PL- & Pr. 904. We think tbe discretion was wisely exercised in tbe present case. Nearly four years bad ■elapsed since tbe appeal was taken. It is true that tbe appellant bad made three motions to compel a return; tbe first being denied because made prematurely before a return was •due, tbe second being withdrawn by tbe appellant himself, and tbe third being denied by tbe circuit court because tbe ■change of venue bad not yet been perfected. After tbe change' of venue was complete, however, nearly a year and a half ■elapsed before tbe dismissal of tbe appeal, during which time ■the appellant made no effort to procure a return, though be had been required by order of tbe county court made before tbe change of venue to perfect tbe record before tbe January term, 1899, of that court, on-pain of dismissal of tbe appeal.
We have not found it necessary to discuss tbe question as to whether tbe tender of fees to tbe justice on tbe appeal was *26sufficient. If it was sufficient, tbe duty still lay upon tbe appellant to take tbe proper proceedings to compel tbe making; of a return under sec. 3764, supra.
Tbe court undoubtedly bad power at tbe same term to-amend tbe motion papers and order so that they should provide for a dismissal of tbe appeal, instead 'of a dismissal of tbe action.
By the Court. — Judgment affirmed.